Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
20, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00304-CR


                NESSKEN MARTINEZ ALVAREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 2185902


                          MEMORANDUM OPINION

      Both appellant Nessken Martinez Alvarez and his attorney have signed and
filed a written request to withdraw his notice of appeal. See Tex. R. App. P. 42.2.
Because this court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                                      PER CURIAM

Panel consists of Christopher, Spain, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2